Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, (US 20220210574 A1, Figures 1, 2 and [0003]- [0006]) in view of Nam, Seulki et al. (KR101626865), hereinafter “Nam” in further view of Hsu et al. (US 20200329302A1). 

As to Claim 1, AAPA teaches a diaphragm for a waterproof microspeaker ( waterproof microspeaker having a diaphragm, Figures 1-2, [0003]-[0004]), the diaphragm ( a vibrating membrane body, [0003], Figure 1) comprising: an annular dome portion formed of an elastic membrane material( dome portion 12 formed of silicone rubber) and having a dome portion (12)protruding upward or downward( Figure 1, [0003]); Regarding the following: an annular outer periphery portion attached to an outer periphery of the dome portion and injection-molded with a material having rigidity; an annular inner periphery portion attached to an inner periphery of the dome portion and injection-molded with a material having rigidity; and a center diaphragm attached to a center of the inner periphery portion; wherein the outer periphery portion and the inner periphery portion are attached to an edge portion by double-shot injection molding, AAPA teaches the silicone rubber membrane 12 includes a planar coupling portion 12a positioned at a central position, a connection portion 12b positioned at an edge and injection-coupled to the plastic support 13, and a bent ring portion 12c positioned between the coupling portion 12a and the connection portion 12b. A protrusion or the inwardly recessed bent ring portion 12c is provided at an outer position of the top portion 11 on the silicone rubber membrane 12, [0003]. AAPA does not explicitly teach an annular outer periphery portion attached to an outer periphery of the dome portion and injection-molded with a material having rigidity; an annular inner periphery portion attached to an inner periphery of the dome portion and injection-molded with a material having rigidity; wherein the outer periphery portion and the inner periphery portion are attached to an edge portion by double-shot injection molding. However, Nam Seuleki in related field ( microspeaker) teaches suspension 400 according to the first embodiment of the present invention, the outer peripheral portion of the ring shape is placed to form a central portion 430, a central portion 430 with a predetermined interval which is attached a voice coil 300 and the center diaphragm 520 (410 ), and it connects the central portion 430 and peripheral portion 410, and a connecting portion 420 for the damping function. The shape of the central portion 430 has a step difference. The outer peripheral portion (410) attached to the coil located in the upper end of the voice coil than 300, high position part 434 has a step difference is formed between the outer end 432. In addition, the central portion 430 is provided with a diaphragm attachment portion 436 attached to the center diaphragm 520 on the inner side of the coil attachment portion 434, the position of the diaphragm attachment portion 436 is located more coil attaching portion 434 a step is formed between the vibration plate than the mounting section 436, so that height is low, the coil mounting portions 434. See at least on page 5, [0006]. Regarding the following: the outer periphery portion and the inner periphery portion are attached to an edge portion by double-shot injection molding, Nam teaches the inner periphery and the outer periphery 432 are attached to edge portion 510. It would have been obvious to one of ordinary skill in the art to modify AAPA such as to further includes a suspension member with inner and outer periphery portion as taught by suspension 400 to improve damping property of the speaker and thus improving an acoustic property of the speaker. AAPA in view of Nam does not explicitly teach the attachment of speaker suspension to the edge and diaphragm is achieved via “injection molded with a material having rigidity” and “ double shot injection molding”. However, injection molding with materials having rigidity and double injection molding are well-known injection molding techniques. Hsu in related field (Speaker) teaches a double injection molding technique for forming an integral vibration damping structure. [0053]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a well-known double shot injection molding method for integrally molding the inner periphery and the outer periphery 432 to the edge portion 510. 
As to Claim 2, AAPA in view of Nam in further view of Hsu teaches the limitations of Claim 1, and wherein the center diaphragm is formed of a material different from the materials of the outer periphery portion and the inner periphery portion (center diaphragm or vibration plate 520 made of polymer or metal material, page 5 “Description of Embodiment, [[0004]). 
As to Claim 4, AAPA in view of Nam in further view of Hsu teaches the limitations of Claim 1, and wherein the center diaphragm (520, Figure 3 of Nam) is attached to an upper surface or a lower surface of the inner periphery portion (436).
As to Claim 5, AAPA in view of Nam in further view of Hsu teaches the limitations of Claim 1, and wherein a width of an attachment portion of the inner periphery portion and the center diaphragm is 0.3 mm or greater (the width of the coil attachment 434’ is 0.35mm or greater, [0005] on page 6 of Nam.)
As to Claim 6, AAPA in view of Nam in further view of Hsu teaches the limitations of Claim 1, and further comprising a voice coil attached to the inner periphery portion, wherein a step is provided between a voice coil attachment portion and an attachment portion of the center diaphragm, and wherein a width of the voice coil attachment portion is equal to or greater than a thickness of the voice coil, as on Figure 5 of Nam he suspension (400 ') according to the third embodiment of the invention the central part (430 attached to the voice coil 300 and the center diaphragm 520' of the ring shape is placed to form a), the central portion 430 'with a predetermined gap 'connects the, connecting portion (420 to the damping function peripheral portion 410' and the central portion (430 ') and the peripheral portion 410' and a). At this time, the shape of the central portion 430 'has a step like the first embodiment. The (step portion 433 is formed) between the outer periphery (410 ') attached to the top of the coil of the voice coil 300 to be located at a position higher than the portion 434' has an outer end 432 '. In addition, the central portion 430 'of the coil attachment portion (434' 'provided with a diaphragm attachment portion (436 diaphragm attachment portion 436’that is inside the center diaphragm 520 is attached to a) the position of) the coil mounting portions ( the same position with more than 434 ')Height, and a step is not formed between the vibration plate attachment portion (436') and a coil mounting portion (434'). At this time, the coil attachment portion (434 ') of the width is preferably less than 0.35mm, the diaphragm attachment portion (436’of width) is preferably not more than 2.0mm at least 0.2m. The width of the coil attachment portion (434 ') can be widened to the extent that does not overlap the center diaphragm 520 and the voice coil (300). See at least page 6, [0005]
As to Claim 7, AAPA in view of Nam in further view of Hsu teaches the limitations of Claim 1, and further comprising a voice coil (300, Figure 5 of Nam) attached to the center diaphragm (520).
As to Claim 8, AAPA in view of Nam in further view of Hsu teaches the limitations of Claim 1, and wherein the dome portion (522’ on Figures 4 of Nam) includes one or more dome portions protruding upward or downward (plurality of dome portions 522’. See at least page 5, [0004]- [0005].
2. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art, (US 20220210574 A1, Figures 1, 2 and [0003]- [0006]) in view of Nam, Seulki et al. (KR101626865), hereinafter “Nam” in further view of Hsu et al. (US 20200329302A1) and further, in further view of Litovsky (US20050157900).

As to Claim 3, AAPA in view of Nam in further view of Hsu teaches the limitations of Claim 1, and but does not explicitly teach wherein the outer periphery portion is formed of a metal material. However, diaphragm suspensions made up of metal or any other known materials are well-known in the art. Litvosky in related field (acoustic devices) teaches on [0034] different sections of the diaphragm 10 or of the mass element 36 are formed of different material. For example, a first inner section 38 may be of a low density material, while an outer section 40 may be of higher density material. Examples of low density materials may include light papers or plastics, foams, or honeycomb structures that are unfilled or filled with low density material, while examples of higher density materials may include heavy papers or plastics, metal, wood, composites, or honeycomb structures filled with higher density material. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select any known material such as metal for different parts of the diaphragm including suspension, edge or center portion, to use a high-density material for achieving desired acoustic response. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651